DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Lid lock for annular blowout preventer
Claim Objections
Claims 1 and 4 are objected to because of the following informalities
Claim 1 lines 17-19 recites “said piston comprising a first exterior cylindrical surface and a second exterior cylindrical surface that engage said first interior cylindrical surface and said second interior cylindrical surface”. It appears that “respectively” should be added at the end of the phrase.
Claim 4 recites “on said on said”. This should state “on said”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Two sets of Claims were filed on September 23, 2021. Neither set of claims includes the language “original” or “amended”. Also neither set of claims have underlines or strikes through claim language. It is assumed for the purpose of this examination that both claim sets are identical.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al. (US PG PUB 20160201422, hereinafter “Averill”) in view of Knox (US 2609836).
Regarding Claim 1, Averill discloses an annular preventer (100, ann. fig. 2, para 0018), comprising a body (114, para 0018) defining a throughbore (116, para 0018); a lid (102, para 0018) that fits onto said body, said lid comprising a replaceable wear plate (104, para 0018), said lid and said body defining a chamber (ann. fig. 2) therein with a first interior cylindrical surface (ann. fig. 2) within said lid and a second interior cylindrical surface (ann. fig. 2) within said body; a plurality of latches (ann. fig. 2 illustrates at least 2 latches that connects the lid 102 to body 114) mounted around a circumference of said body that extend through said body (ann. fig. 2 illustrates the latches extending through the body’s wall), said plurality of latches comprising retractable jaws (ann. fig. 2) that engage corresponding latching surfaces on said lid to selectively secure said lid to said body; a conical packing element (106) comprising an opening (ann. fig. 2) therethrough operable to receive a pipe (para 0018 describes pipes or tools disposed through the throughbore 116) extending through said throughbore , said pipe when present defining an annulus between said throughbore and said pipe; a piston (110) mounted in said body for movement in an axial direction parallel to an axis through said throughbore, said piston defining an interior conical receptacle (ann. fig. 2) that receives said conical packing element, said piston comprising an exterior piston member (ann. fig. 2) that moves within an annular piston chamber (ann. fig. 2) formed between said piston and said body, said piston comprising a first exterior cylindrical surface (ann. fig. 2) and a second exterior cylindrical surface (ann. fig. 2) that engage said first interior cylindrical surface and said second interior cylindrical surface; a cage (112) that engages said conical packing element to secure said conical packing element between said cage and said replaceable wear plate; said piston being movable in said axial direction to selectively compress said conical packing element to seal said annulus around said pipe (para 0018); and a plurality of cap screws (ann. fig. 2) that extend through said lid (through the lid flange, ann. fig. 2) to engage said body to prevent rotation of said lid with respect to said body.

    PNG
    media_image1.png
    536
    734
    media_image1.png
    Greyscale

AVERILL – ANNOTATED FIGURE 2
Averill discloses the claimed invention, but is silent with regard to the method of actuating the piston, such as hydraulic connections on either side of the piston.
Knox teaches hydraulic connections (51 to push piston 54 down; and fluid connection 52 to push piston 54 up) on either side of an exterior piston member (41) that extend through a body (11), a piston (54) being movable in an axial direction (fig. 3 and 6).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the actuation of the piston to move in an axial direction, as disclosed by Averill, by using hydraulic lines to pressure chambers located above and below a piston flange, as taught by Knox, for the purpose of providing a well-known and commonly used method to raise and lower a piston of a blowout preventer.
Regarding Claim 2, Averill discloses a flange (ann. fig. 2) on said lid (102), said plurality of cap screws (ann. fig. 2) extending through said flange.
Regarding Claim 3, Averill discloses a top surface (ann. fig. 2) of said body (114) that engages said flange (ann. fig. 2).
Regarding Claim 4, Averill discloses the claimed invention, except a seal on said on said exterior piston member that engages a cylindrical piston chamber wall.
Knox teaches a seal (figs. 3 and 5 illustrates o-rings at exterior piston member 41) on an exterior piston member on said on an exterior piston member (41) that engages a cylindrical piston chamber wall (15, exterior wall for chambers 47 and 48).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the end of the exterior piston member, as disclosed by Averill, by add seals at an end of an exterior piston member, as taught by Knox, for the purpose of creating an upper and lower pressurized chambers to control the movement of an exterior piston member in axial directions

Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Averill et al. (US PG PUB 20160201422, hereinafter “Averill”) in view of Knox (US 2609836), as applied above, in further view of Arteaga et al. (US PG PUB 20140284506, hereinafter “Arteaga”).
Regarding Claim 5, Averill, as applied above, discloses the claimed invention, except said throughbore comprises a diameter of 7 1/16 inches.
Arteaga teaches a bore of 7 1/16 inches (para 0021).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the bore, as disclosed by Averill, by using a bore of 7 1/16 inches, as taught by Arteaga, for the purpose of using a bore with a desired size depending on the intended application. 

Claims 6 and 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Averill et al. (US PG PUB 20160201422, hereinafter “Averill”) in view of Knox (US 2609836) in further view of Hou et al. (CN 103850662A, hereinafter Hou”).
Regarding Claim 6, Averill discloses said retractable jaws(ann. fi. 2) further comprise an internal set of teeth (ann. fig. 2) moveably mounted within said body (114), a corresponding external latching surface (teeth connect to threaded surface of lid 102) formed on said lid (102) whereby said corresponding external latching surface comprises an external set of corresponding teeth operable to receive said internal set of teeth from said retractable jaw to secure or loosen said body and said lid.
Averill discloses the claimed invention, except each latch of said plurality of latches further comprises an outer screw disposed within said latch which passes through said body, said outer screw being threaded, a socket head on a terminal end of said outer screw outside relative said body whereby upon rotation of said socket head rotates said outer screw along an axis inward and outward relative said body, a seal mounted around said outer screw which seals said outer screw within said body when engaged, an inner screw mounted internally within said outer screw, said inner screw being operably attached to said retractable jaw, a second seal mounted within said inner screw which seals with said outer screw.

    PNG
    media_image2.png
    423
    621
    media_image2.png
    Greyscale

HOU ANNOATATED FIGURE 3
Hou teaches each latch (5) of plurality of latches further comprises an outer screw (50) disposed within said latch which passes through a body (3), said outer screw being threaded  (50, described as a bolt in translation para 0017), a socket head (ann. fig. 3) on a terminal end of said outer screw outside relative said body whereby upon rotation of said socket head rotates said outer screw along an axis (ann. fig. 3) inward and outward relative said body, a seal (para 0017 describes seals at the interior and exterior screws “for sealing the external water pressure) mounted around said outer screw which seals said outer screw within said body when engaged, an inner screw (51) mounted internally within said outer screw, said inner screw being operably attached to said retractable jaw(4), a second seal (para 0017 describes seals at the interior and exterior screws “for sealing the external water pressure”) mounted within said inner screw which seals with said outer screw.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the latches, as disclosed by Averill, by using an interior and exterior bold, as taught by Hou, for the purpose of using a redundant design that prolongs the service life of the moving parts of a locking bolt connection (para 0009).
Regarding Claim 7, Averill discloses a shoulder (ann. fig. 3) between said outer screw (50) and said inner screw (51) whereby rotation of said outer screw and engagement at said shoulder urges of said outer screw radially outward to retract said internal set of teeth from said external set of corresponding teeth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mozisek US PG PUB US 20180051530 A1, Dietrich et al. USPG PUB US 20210189828 A1, Nguyen et al. US PG PUB 20180073326 A1, Piper US 5273108, Roche et al. US 4828024, Bates US 4614148, Roche et al. US 4546828, Bourgoyne US 6913092, Peterman et al. US 6230824, Bond US 5012854, Roche et al. US 4832126, Roche et al. US 4456062, Roche et al. US 4444401, Williams et al. US 7798250, Roche et al. US 4502534, Regan US 3614111, Cugini US 3561723, Cochran et al. US 3207221, Wickersham US 1914472, and Black US 1899922 disclose hydraulic actuators and/or blowout preventers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753